COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-06-019-CV
 
 
D'LUX MOVERS &
STORAGE                                                   APPELLANT
                                                                           AND
APPELLEE
 
                                                   V.
 
 
DANIEL
FULTON AND BETSY FULTON                                     APPELLEES
                                                                               AND
APPELLANTS
 
                                               ----------
             FROM THE 367TH
DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




On August 4, 2006, we notified appellants Daniel Fulton and Betsy
Fulton that their brief had not been filed as required by TEX. R. APP. P. 38.6(a).  We stated we would
dismiss their appeal for want of prosecution unless Daniel Fulton and Betsy
Fulton or any party desiring to continue their appeal filed with the court
within ten days a response showing grounds for continuing their appeal.  We have not received any response.
Because the brief of Daniel Fulton and Betsy Fulton has not been
filed, we dismiss the appeal of Daniel Fulton and Betsy Fulton for want of
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).  The
appeal of D'Lux Movers & Storage remains pending.
Daniel Fulton and Betsy Fulton shall pay all costs of their appeal,
for which let execution issue.
 
PER
CURIAM               
 
 
PANEL D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:  August 24, 2006




[1]See Tex. R. App. P. 47.4.